   1   Warren J. Stapleton, 018646
       OSBORN MALEDON, P.A.
   2
       2929 North Central Avenue
   3   21st Floor
       Phoenix, Arizona 85012-2793
   4   (602) 640-9000
   5   E-mail:      wstapleton@omlaw.com

   6
       Attorneys for Sun Marina Valley Development Corporation
   7

   8                          UNITED STATES BANKRUPTCY COURT

   9                               FOR THE DISTRICT OF ARIZONA

  10     In re:                                        Chapter 11
  11     BOB BONDURANT SCHOOL OF HIGH No. 2:18-bk-12041-BKM
         PERFORMANCE DRIVING, INC.
  12
         Debtor.                                       SUN VALLEY MARINA
  13                                                   DEVELOPMENT CORPORATION’S
                                                       MOTION TO COMPEL PAYMENT
  14                                                   OF POST-PETITION RENT
  15

  16           Sun Valley Marina Development Corporation (“Sun Valley”), a tribal corporation
  17   chartered by the Gila River Indian Community (“GRIC”), is the landlord for the Bob
  18   Bondurant School of High Performance Driving, Inc. (“Bondurant” or the “Debtor”).
  19   Through this motion, Sun Valley seeks to compel payment of Sun Valley’s post-petition
  20   rental obligations under 11 U.S.C. § 365 and Fed. R. Bankr. P. 6006. Sun Valley’s Motion
  21   is supported by the following Memorandum of Points and Authorities.
  22                   MEMORANDUM OF POINTS AND AUTHORITIES
  23      I.       Introduction.
  24           Sun Valley leases non-residential real property located at 20000 S. Maricopa Road,
  25   Gate 3, Chandler, Arizona 85226 (the “Property”) to Bondurant pursuant to that certain
  26   sublease dated March 1, 2017 (the “Lease”). A copy of the Lease is attached hereto as
  27   Exhibit A. As set forth in the Lease, Sun Valley rents the property from GRIC pursuant
  28   to that certain Master Lease, Lease No. B-GR-71, dated March 4, 1974. See Exh. A, p.

Case 2:18-bk-12041-BKM       Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50          Desc
                              Main Document    Page 1 of 8
   1   4. The Lease commenced on March 1, 2017 and expires on March 1, 2029. See Exh. A,
   2   § 3, p. 6.
   3            Bondurant filed its voluntary petition under Chapter 11 of the United States
   4   Bankruptcy Code (the “Bankruptcy Code”) on October 2, 2018 (the “Petition Date”).
   5            Bondurant is currently occupying and in possession of the Property, and uses the
   6   Property in connection with its driving school, automotive, and racing business
   7   operations. As set forth in the Lease, Bondurant rents Parcel A, the West Track, and the
   8   Carousel/Looper (as those terms are defined in the Lease) for a monthly payment of
   9   $61,228.18 per month due in advance on the first day of each month. See Exh. A, § 5.1,
  10   pp. 8-9. (With the rent price adjustment provided for under Section 5.1(e) the current
  11   monthly rent is $61,350.64.)
  12            Although Bondurant made the “stub” rent payment for October 2018, Bondurant
  13   did not pay its November rent (as it had indicated it would in connection with its cash
  14   collateral budget). See Dkt #14, p. 11 (the budget). In addition, Bondurant missed the
  15   December 1, 2018 payment and the January 1, 2019 payment.
  16            While Sun Valley appreciates the cash flow difficulties being experienced by the
  17   Debtor, it has no desire to become a de facto post-petition lender to the Debtor. Section
  18   365 of the Bankruptcy Code requires debtors to fulfill post-petition rent obligations. Sun
  19   Valley respectfully requests that the Court order the Debtor to make the requisite post-
  20   petition rent payments, and provide any further relief that the Court deems appropriate
  21   under the circumstances.
  22      II.       Factual and Procedural Background.
  23            Bondurant has leased the Property under the Master Lease since April 7, 1993.
  24   From that date until April 2013, Bondurant sub-leased the property from Sun Valley’s
  25   sub-tenant, Firebird International Raceway Park Sports Promotions, Inc. (“Firebird”).
  26   Firebird’s sublease expired in April 2013. Subsequently, Bondurant continued to use and
  27   possess the Property while the parties formalized their new relationship – first, through a
  28

                                                    2
Case 2:18-bk-12041-BKM       Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50           Desc
                              Main Document    Page 2 of 8
   1   Letter of Agreement dated December 4, 2014, and then through the formal Lease entered
   2   on March 1, 2017.
   3          The Property consists of 88.36 acres used for the operation of automobile racing
   4   and driving schools, automobile racing, automobile video and motion picture work,
   5   automotive after-market modifications and repair related to racing, driving, and high
   6   performance vehicles and other related uses. Under the Lease, the Property consists of
   7   three main components, Parcel A, the West Track, and the Wild Horse Pass Drag Strip
   8   Carousel/Looper (the “Carousel Looper”). Bondurant has exclusive use of Parcel A and
   9   the West Track, and limited use of the Carousel Looper.
  10          In the summer of 2018, Bondurant fell significantly behind in its rent payments –
  11   effectively missing three months that were due (July, August, and September). The total
  12   pre-petition amount owed to Sun Valley is $142,482.22. Notwithstanding these missed
  13   rent payments, Sun Valley remained willing to work with Bondurant.
  14          Bondurant filed for Chapter 11 on October 2, 2018. In its initial motion seeking
  15   to use cash collateral, Bondurant’s budget indicated that it would pay Sun Valley for post-
  16   petition rent obligations that were due for October and November 2018. See Dkt #14, p.
  17   11 (budget, payments due on 10/19/18 and 11/02/18). Unfortunately, the October
  18   payment was late (paid on November 9) and the November payment was not made. In
  19   addition, and as noted above, the Debtor has not made the December 1, 2018 or January
  20   1, 2019 rent payments. The total amount due and owing for post-petition rent is
  21   $211,586.01.
  22          Sun Valley has no security deposit, and although leases with tribal entities
  23   typically require performance bonds covering rental payments, Sun Valley asked the
  24   Secretary for the Bureau of Indian Affairs (the “Secretary”) to waive the posting of that
  25   bond. See Exh. A, § 5.3(c), p. 9. Thus, Sun Valley has no deposit/bond security to support
  26   the pre-petition or post-petition exposure that it faces.
  27          Although Sun Valley would vastly prefer that Bondurant voluntarily make the
  28   promised payments, Sun Valley believes that without an order from this Court compelling

                                                     3
Case 2:18-bk-12041-BKM       Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50           Desc
                              Main Document    Page 3 of 8
   1   compliance with Section 365(d)(3), Bondurant will remain delinquent on its post-petition
   2   Lease obligations. Because the provisions of Section 365(d)(3) are not self-executing,
   3   Sun Valley needs an order from this Court to enforce its rights under the Bankruptcy
   4   Code.
   5      III.    Legal Argument.
   6           A. The Court should order Bondurant to immediately pay past due post-
                  petition rent in accordance with Section 365(d)(3) of the Bankruptcy
   7              Code.
   8           Under Section 365(d)(3) of the Bankruptcy Code, Bondurant has an affirmative
   9   obligation to stay current on all of its Lease obligations. Section 365(d)(3) provides, in
  10   pertinent part: “The trustee shall timely perform all the obligations of the debtor . . .
  11   arising from and after the order for relief under any unexpired lease of nonresidential real
  12   property, until such lease is assumed or rejected, notwithstanding section 503(b)(1) of
  13   this title.” 11 U.S.C. § 365(d)(3); see also Towers v. Chickering & Gregory (In re Pacific-
  14   Atlantic Trading, Co.), 27 F.3d 401, 404 (9th Cir. 1994) (a debtor’s obligation to perform
  15   under section 365(d)(3) is mandatory); Cukierman v. Uecker (In re Cukierman), 265 F.3d
  16   846, 851 (9th Cir. 2001) (same); Temecula v. LPM Corp. (In re LPM Corp.), 300 F.3d
  17   1134, 1138 (9th Cir. 2002). The primary goal of section 365(d)(3) is to prevent a landlord
  18   from becoming an involuntary creditor of the Debtor’s bankruptcy estate. See In re Handy
  19   Andy Home Imp. Ctrs., Inc., 196 B.R. 87, 95 (Bankr. N.D. Ill. 1996). As a result, Sun
  20   Valley should not be required to provide the Property and post-petition services absent
  21   current payment for such services as required by section 365(d)(3). See In re Trak Auto
  22   Corp., 277 B.R. 655, 662 (Bankr. E.D. Va. 2002) rev’d on other grounds, West Town Ctr.
  23   LLC v. U.S. Trustee (In re Trak Auto Corp.), 367 F.3d 237 (4th Cir. 2004).
  24           With respect to rent obligations arising during the post-petition, pre-rejection
  25   period, courts have held that section 365(d)(3) provides nonresidential real property
  26   lessors a priority over administrative expenses payable under section 503(b). See, e.g., In
  27   re Worth Stores Corp., 135 B.R. 112 (Bankr. E.D. Mo. 1991); In re Telesphere
  28   Communications, 148 B.R. 525 (Bankr. N.D. Ill. 1992); In re Rare Coin Galleries of Am.,
                                                    4
Case 2:18-bk-12041-BKM      Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50             Desc
                             Main Document    Page 4 of 8
   1   Inc., 72 B.R. 415, 416 (Bankr. Mass. 1987). This is because the Debtor’s obligations
   2   under section 365(d)(3) are independent of section 503(b) and, therefore, are not subject
   3   to the requirements otherwise applicable to administrative expense claims. In re Rare
   4   Coin Galleries, 72 B.R. at 416: In re Dock & Repair Corp 62 B.R. 879, 882–83 (Bankr.
   5   E.D.N.Y. 1986). Under this heightened priority, a debtor’s obligation to pay is immediate
   6   even if there is a risk that the estate may become administratively insolvent. Centerpointe
   7   Props. v. Montgomery Ward Holding Corp. (In re Montgomery Ward Holding Corp.),
   8   268 F.3d 205, 211 (3rd Cir. 2001); In re Leisure Time Sports, Inc., 189 B.R. 511, 513
   9   (Bankr. S.D. Cal. 1995) (Landlord may retain payments made under section 365(d)(3)
  10   even if the estate subsequently becomes administratively insolvent).
  11               Here, Bondurant has failed, and continues to fail, to fulfill its affirmative
  12   obligations under the Lease and to fulfill its statutory obligations under section 365(d)(3).
  13   The Court should enter an order compelling Bondurant to immediately remit payment to
  14   Sun Valley for all of the post-petition lease obligations, as required under the Bankruptcy
  15   Code.
  16               Sun Valley further notes that it reserves all rights with respect to any landlord lien
  17   rights provided under laws of the Gila River Indian Community or A.R.S. § 33-362. It
  18   also reserves its rights with respect to any property that may have become affixed to the
  19   Property.
  20         IV.      Conclusion.
  21               In light of the foregoing, Sun Valley respectfully requests that the Court enter an
  22   order requiring the immediate payment of all post-petition rent due under the Lease,
  23   $211,586.01, and for any further relief that the Court deems appropriate.
  24   ...
  25
       ...
  26
       ...
  27

  28

                                                         5
Case 2:18-bk-12041-BKM           Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50              Desc
                                  Main Document    Page 5 of 8
   1         DATED this 4th day of January, 2019.
   2
                                              OSBORN MALEDON, P.A.
   3
                                              By       /s/ Warren J. Stapleton
   4                                                   Warren J. Stapleton
   5                                                   2929 North Central Avenue
                                                       21st Floor
   6                                                   Phoenix, Arizona 85012-2793
                                                       Attorneys for Sun Marina Development
   7
                                                       Corporation
   8

   9   COPY of the foregoing sent via email and/or
  10   U.S. Mail this 4th day of January, 2019.

  11
       Hillary L. Barnes                             Elizabeth C. Amorosi
  12   Allen Barnes & Jones, PLC                     Office of the U.S. Trustee
       1850 N. Central Ave., Ste. 1150               230 N First Ave Ste 204
  13
       Phoenix, AZ 85004                             Phoenix AZ 85003-1706
  14   hbarnes@allenbarneslaw.com                    Elizabeth.C.Amorosi@usdoj.gov
       Attorney for Debtor
  15

  16   Michelle E. Shriro                            Thomas E. Littler
       Singer & Levick, P.C.                         Littler, PC
  17   16200 Addison Rd Ste 140                      341 W Secretariat Dr
       Addison TX 75001                              Phoenix AZ 85284
  18
       mshriro@singerlevick.com                      telittler@gmail.com
  19   Attorneys for Moses Smith Racing LLC          Attorneys for Semple Marchal Cooper
                                                     PLC
  20

  21   Christopher C. Simpson                        Sheryl L. Toby
       Stinson Leonard Street LLP                    Dykema Gossett PLLC
  22   1850 N Central Ave Ste 2100                   39577 Woodward Ave Ste 300
       Phoenix AZ 85004                              Bloomfield Hills MI 48304
  23
       christopher.simpson@stinson.com               stoby@dykema.com
  24   Attorneys for FCA US LLC                      Attorneys for FCA US LLC

  25   2060 Digital Phoenix Hubbard                  American Express
  26   Lockbox 511553                                PO Box 981535
       PO Box 511553                                 El Paso TX 79998-1535
  27   Los Angeles CA 90051-8108
  28

                                                6
Case 2:18-bk-12041-BKM     Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50          Desc
                            Main Document    Page 6 of 8
   1   Arizona Business Bank                     Bancorp Bank
       Cardmember Services                       Attn: Lease Payment Center
   2
       PO Box 790408                             PO Box 140733
   3   St Louis MO 63179-0408                    Orlando FL 32814-0733
   4   Chase Cardmember Services                 Clifton Larson Allen LLP
   5   PO Box 94014                              PO Box 31001-2433
       Palatine IL 60094-4014                    Pasadena CA 91110-2433
   6
       Crain Communications Inc                  DIG-Phoenix
   7
       29588 Network Pl                          PO Box 730824
   8   Chicago IL 60673-1295                     Dallas TX 75373-0824
   9   Firefly Graphics Inc                      Goodyear
  10   734 W Main St                             200 Innovation Way
       Mesa AZ 85201                             Akron OH 43306
  11
       Kneaders Bakery and Cafe                  Lamar Companies
  12
       871 S Auto Mall Dr                        PO Box 96030
  13   American Fork UT 84003                    Baton Rouge LA 70896
  14   Philadelphia Insurance Co                 Racer Media & Marketing Inc.
  15   PO Box 70251                              17030 Red Hill Ave
       Philadelphia PA 19176-0251                Irvine CA 92614
  16
       S&S Paving and Construction Inc.          Semple, Marchal & Cooper
  17
       3401 E Illini St                          2700 N Central Ave 9th Fl
  18   Phoenix AZ 85040                          Phoenix AZ 85004-1147

  19   Sun Valley Marina Development Corp.       Tempe Dodge Chrysler Jeep Ram Kia
  20   PO Box 5090                               7975 S Autoplex Loop
       Chandler AZ 85226                         Tempe AZ 85284
  21
       Western States Petroleum                  Christopher R. Kaup
  22
       450 S 15th Ave                            Tiffany & Bosco P.A.
  23   Phoenix AZ 85007                          2525 E Camelback Rd 7th Floor
                                                 Phoenix AZ 85016-4237
  24                                             Attorneys for Patricia and Robert
  25                                             Bondurant

  26   Leslie A. Berkoff                         Larry O. Folks
       Moritt Hock & Hamroff LLP                 Folks Hess Kass, PLLC
  27
       400 Garden City Plaza                     1850 N Central Ave Ste 1140
  28   Garden City NY 11530                      Phoenix AZ 85004

                                             7
Case 2:18-bk-12041-BKM    Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50           Desc
                           Main Document    Page 7 of 8
   1    lberkoff@moritthock.com                     Attorneys for JP Morgan Chase Bank NA
        Attorneys for Unifi Equipment Finance
   2

   3    Jared G. Parker                             Christopher C. Simpson
        Parker Schwartz PLLC                        Stinson Leonard Street LLP
   4    7310 N 16th St Ste 330                      1850 N Central Ave Ste 2100
   5    Phoenix AZ 85020                            Phoenix AZ 85004-4584
        Attorneys for Goodyear Tire & Rubber        Attorneys for FCA US LLC
   6    Co.
   7

   8
       /s/ Peggy L. Nieto
   9   7893461

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                8
Case 2:18-bk-12041-BKM      Doc 118 Filed 01/04/19 Entered 01/04/19 12:53:50      Desc
                             Main Document    Page 8 of 8
